Citation Nr: 1019075	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active service from February 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was originally included as 
an issue on appeal to the Board.  However, service connection 
for PTSD was granted in a December 2009 rating decision.  
This is considered a full grant of the benefits sought on 
appeal, and this issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed psoriasis as a 
result of active service.  

In an October 2009 VA Form 9, the Veteran indicated that he 
wanted a Board hearing at the RO before a Veterans Law Judge.  
The Veteran's representative notes that no action has been 
taken on this request, and asks that this appeal be remanded 
in order to schedule the Veteran for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before a Veterans Law Judge at the RO 
in accordance with applicable 
provisions.  If appellant has decided 
that he no longer desires a hearing, he 
should so notify the RO in writing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


